354 S.W.3d 255 (2011)
BRAZILIA, L.L.C., Plaintiff/Respondent,
v.
Catie RENFROW, Defendant/Appellant, and
James Boice, Defendant.
No. ED 96146.
Missouri Court of Appeals, Eastern District, Division Two.
December 13, 2011.
Thomas R. Carnes, St. Louis, MO, for appellant.
William F. Whealen, Jr., Stephen J. Barber, Miller and Steeno, P.C., St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant, Catie Renfrew, appeals from the judgment denying her motion seeking relief from a default judgment entered against her on February 5, 2007, in a rent and possession action. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been finished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
*256 The judgment is affirmed in accordance with Rule 84.16(b).